DETAILED ACTION
1.	This communication is in response to the Amendments filed on 11/29/2021. Claims 1, 3-18 are pending and have been examined. Claim 2 is cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1, 3-18 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Harinarayanan, et al. (124th Audio Engineering Society AES Convention, 2008; Title: New Enhancements to the Audio Bandwidth Extension Toolkit (ABET)) and Nagel, et al. (US 20110288873; Title: Audio encoder and bandwidth extension decoder). Rationale for previous rejections under 35 USC 103 can be found in the first Office action.
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 


/FENG-TZER TZENG/		12/4/2021Primary Examiner, Art Unit 2659